UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number _000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as of April 19, 2011 was 35,521,434. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheetsas of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) for the three months ended March 31, 2011 and the year ended December 31, 2010 5 Condensed Consolidated Statements of Cash Flowsfor the three months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 28 Item 4. Controls and Procedures. 28 PART II OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Defaults Upon Senior Securities. 42 Item 5. Other Information. 42 Item 6. Exhibits. 44 SIGNATURES 45 2 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) March 31, 2011 December 31, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ Trade receivables Inventories: Coal Materials and supplies Total inventories Prepaid royalties Other current assets Total current assets Property, plant, and equipment, net Goodwill Restricted cash and short term investments (note 1) Other assets Total assets $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ Accrued salaries, wages, and employee benefits Workers' compensation benefits Black lung benefits Accrued taxes Other current liabilities Total current liabilities Long-term debt, less current maturities Other liabilities: Noncurrent portion of workers' compensation benefits Noncurrent portion of black lung benefits Pension obligations Asset retirement obligations Other Total other liabilities Total liabilities Commitments and contingencies (note 6) Shareholders' equity: Preferred stock, $1.00 par value.Authorized 10,000,000 shares - - Common stock, $.01 par value.Authorized 100,000,000 shares; issued and outstanding35,426,851 and 27,779,351 shares as of March 31, 2011 and December 31, 2010 Paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. 3 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Three Months Ended Ended March 31, 2011 March 31, 2010 Revenues $ Cost of sales: Cost of coal sold Depreciation, depletion and amortization Total cost of sales Gross profit Selling, general and administrative expenses Acquisition costs (note 2) - Total operating income Interest expense (note 4) Interest income ) (4 ) Miscellaneous income, net ) ) Total other expense, net Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Earnings (loss) per common share (note 7) Basic earnings (loss) per common share $ ) Diluted earnings (loss) per common share $ ) See accompanying notes to condensed consolidated financial statements. 4 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) (in thousands) (unaudited) Common stock shares Common stock par value Paid-in- capital Retained earnings (accumulated deficit) Accumulated other comprehensive income (loss) Total Balances, December 31, 2009 $ ) ) Net income - Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Black lung obligation adjustment - ) ) Pension liability adjustment - ) ) Tax impact of adjustments to accumulated other comprehensive loss - Comprehensive income Issuance of restricted stock awards, net of forfeitures 3 (3 ) - - - Repurchase of shares for tax withholding ) - ) - - ) Exercise of stock options 5 - 73 - - 73 Stock based compensation - Balances, December 31, 2010 ) ) Net loss - - - ) - ) Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Tax impact of adjustments to accumulated other comprehensive loss - ) ) Comprehensive loss ) Issuance of common stock, net of offering costs of $9,106 76 - - Equity component of convertible debt offering, net of offering costs of $2,117 and deferred taxes of $25,974 - Stock based compensation - Balances, March 31, 2011 $ ) ) See accompanying notes to consolidated financial statements. 5 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Three Months Ended Ended March 31, March 31, Cash flows from operating activities: Net income(loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation, depletion, and amortization Accretion of asset retirement obligations Amortization of debt discount and issue costs Stock-based compensation Deferred income tax benefit - Changes in operating assets and liabilities: Receivables ) Inventories ) Prepaid royalties and other current assets Restricted cash - Other assets Accounts payable ) ) Accrued salaries, wages, and employee benefits 7 Accrued taxes Other current liabilities Workers' compensation benefits Black lung benefits Pension obligations ) ) Asset retirement obligations ) ) Other liabilities ) - Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Proceeds of Senior Notes held in escrow (note 1) ) - Net proceeds from issuance of common stock - Debt issuance costs ) ) Net cash provided by (used in) financing activities ) Increase in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to condensed consolidated financial statements. 6 JAMES RIVER COAL COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Summary of Significant Accounting Policies and Other Information Description of Business and Principles of Consolidation James River Coal Company and its wholly owned subsidiaries (collectively the Company) mine, process and sell bituminous, steam- and industrial-grade coal through five operating complexes located throughout eastern Kentucky and one in southern Indiana. Substantially all coal sales and account receivables relate to the electric utility and industrial markets. The interim condensed consolidated financial statements of the Company presented in this report are unaudited. All significant intercompany balances and transactions have been eliminated in consolidation. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2010. The balances presented as of or for the year ended December 31, 2010 are derived from the Company’s audited consolidated financial statements. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities in order to prepare these consolidated financial statements in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Significant estimates made by management include the valuation allowance for deferred tax assets, asset retirement obligations and amounts accrued related to the Company’s workers’ compensation, black lung, pension and health claim obligations. Actual results could differ from these estimates.In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of normal recurring accruals, which are necessary to present fairly the consolidated financial position of the Company and the consolidated results of its operations and cash flows for all periods presented. Cash and Cash Equivalents and Restricted Cash and Short Term Investments Cash and cash equivalents are stated at cost. Cash equivalents consist of highly-liquid investments with an original maturity of three months or less when purchased. Restricted cash is stated at cost.Restricted cash and short term investments consists of cash, cash equivalents and investments in bonds and certificate of deposits.The Company intends to hold all investments held as restricted cash until maturity. As of March 31, 2011, the Company had restricted cash and short term investments of $302.4 million that it maintained in collateral accounts.The restricted cash and short term investments consisted of $278.9 million of cash held in escrow from the proceeds and interest due through June 1, 2011 on the 2019 Senior Notes issued in March 2011 (note 4), $15.0 million of cash to ensure that the Company has adequate capacity under the Revolver to support its outstanding letters of credit (note 4) and $8.5 million of cash equivalents and short term investments to support the issuance of surety bonds.The $278.9 million of cash held in escrow related to the Senior Notes became unrestricted when it was released from escrow upon completion of the acquisition of International Resource Partners LP (note 2) in April 2011. As of December 31, 2010, the Company had restricted cash and short term investments of $23.5 million that it maintained in collateral accounts.The restricted cash and short term investments consisted of $15.0 million of cash to ensure that the Company has adequate capacity under the Revolver to support its outstanding letters of credit (note 4) and $8.5 million of cash equivalents and short term investments to support the issuance of surety bonds. International Resource Partners Acquisition On April 18, 2011, the Company completed the acquisition of International Resource Partners LP and its subsidiary companies (collectively IRP) for $475.0 million in an all-cash transaction (the IRP Acquisition), subject to certain adjustments as set forth in the purchase agreement (the Purchase Agreement Adjustments).Included in the Purchase Agreement Adjustments is an amount due to the sellers of IRP for any working capital (as defined in the purchase agreement) that exceeds $18.5 million.The Company’s preliminary estimate of the working capital adjustment is that it will increase the purchase price paid in the IRP Acquisition by approximately $31.5 million.IRP did not have any debt at the time of the closing of the IRP Acquisition.The IRP Acquisition will be treated as a purchase of assets for tax purposes. 7 IRP is a fully integrated coal company focused on producing and marketing high quality metallurgical and steam coal in Central Appalachia. IRP produces and sells various grades of metallurgical and steam coal from underground and surface mining operations in southern West Virginia and eastern Kentucky. IRP’s customer base consists of domestic steel and coke producers, international steel producers and domestic electric utilities. IRP currently operates nine mines, including five underground mines and four surface mines. For the year ended December 31, 2010, IRP had revenues of $490.3 million and income before taxes at the partnership level of $51.3 million.IRP’s coal reserves and resources are located in West Virginia and Kentucky. As of December 31, 2010, IRP controlled approximately 136 million tons of coal reserves and resources, consisting of approximately 61 million tons of metallurgical coal and an estimated 75 million tons of steam coal. IRP leases a substantial portion of its coal reserves and resources from various third-party landowners. The Company is not able to provide pro forma financial statements for the quarter ended March 31, 2011, as IRP has not completed its March 31, 2011 financial statements.The Company is not able to provide an allocation of the purchase price as the allocation has not been completed due to the timing of the closing of the IRP Acquisition. For the three months ended March 31, 2011, costs of $4.6 million were incurred related to the IRP Acquisition.The acquisition costs include $3.8 million of commitment fees associated with the $375.0 million of committed bridge financing (Bridge Commitment) that the Company secured to provide adequate liquidity to complete the IRP Acquisition in the event alternative financing could not be raised.The Bridge Commitment expired, without any amounts being drawn, upon closing of the 2019 Senior Notes, the 2018 Convertible Senior Notes and the equity offerings (notes 4 and 5). At the closing date of the IRP Acquisition, the Company incurred an additional $3.5 million of acquisition related costs for transaction advisory services.These fees will be reflected in the Company’s financial statements in the second quarter of 2011. Property, Plant and Equipment Property, plant and equipment are as follows (in thousands): March 31, 2011 December 31, 2010 Property, plant, and equipment, at cost: Land $ Mineral rights Buildings, machinery and equipment Mine development costs Total property, plant, and equipment Less accumulated depreciation, depletion, and amortization Property, plant and equipment, net $ 8 Long Term Debt and Interest Expense Long-term debt is as follows (in thousands): March 31, December 31, 2012 Senior Notes $ $ 2019 Senior Notes - 2015 Convertible Senior Notes, net of discount 2018 Convertible Senior Notes, net of discount - Revolver - - Total long-term debt $ $ 2012 Senior Notes and Redemption of 2012 Senior Notes The Company has $150.0 million of senior notes due on June 1, 2012 (the 2012 Senior Notes). The 2012 Senior Notes are unsecured and accrue interest at 9.375% per annum. Interest payments on the 2012 Senior Notes are required semi-annually. In the second quarter of 2011, the Company notified the trustee that on June 1, 2011, it will redeem all of its outstanding 2012 Senior Notes at a redemption price of 100% of their face value. 2019 Senior Notes In the first quarter of 2011, the Company issued $275.0 million of senior notes due on April 1, 2019 (the 2019 Senior Notes). The 2019 Senior Notes are unsecured and accrue interest at 7.875% per annum. Interest payments on the 2019 Senior Notes are required semi-annually. The Company may redeem the 2019 Senior Notes, in whole or in part, at any time on or after April 1, 2015 at redemption prices ranging from 103.938% beginning April 1, 2015 to 100% beginning on April 1, 2017. In addition, at any time prior to April 1, 2014, the Company may redeem up to 35% of the principal amount of the 2019 Senior Notes with the net cash proceeds of a public equity offering at a redemption price of 107.875%, plus accrued and unpaid interest to the redemption date. The 2019 Senior Notes limit the Company’s ability, among other things, to pay cash dividends. In addition, if a change of control occurs (as defined in the Indenture), each holder of the 2019 Senior Notes will have the right to require the Company to repurchase all or a part of the 2019 Senior Notes at a price equal to 101% of their principal amount, plus any accrued interest to the date of repurchase. The gross proceeds from the 2019 Senior Notes offering, along with interest due on the 2019 Senior Notes through June 1, 2011, were held in escrow until the completion of the IRP Acquisition in April 2011.As a result the Company has included $278.9 million in restricted cash and short term investments on the accompanying balance sheet as of March 31, 2011. The proceeds from the equity offering, the issuance of the 2019 Senior Notes and the issuance of the 2018 Convertible Senior Notes were used to fund the IRP Acquisition (note 2), will be used to repay the outstanding 2012 Senior Notes, and the remainder will be available for general working capital purposes.The Company incurred approximately $6.7 million of costs in connection with the issuance of the 2019 Senior Notes. 2015 Convertible Senior Notes In 2009, the Company issued $172.5 million of 4.5% convertible senior notes due on December 1, 2015 (the 2015 Convertible Senior Notes). The 2015 Convertible Senior Notes are shown net of a $37.0 million and a $38.5 million discount as of March 31, 2011 and December 31, 2010, respectively.The discount on the 2015 Convertible Senior Notes relates to the $44.8 million of the proceeds that were allocated to the equity component of the 2015 Convertible Senior Notes at issuance, resulting in an effective interest rate of 10.2%.The 2015 Convertible Senior Notes are unsecured and are convertible under certain circumstances and during certain periods at an initial conversion rate of 38.7913 shares of the Company’s common stock per $1,000 principal amount of the 2015 Convertible Senior Notes, representing an initial conversion price of approximately $25.78 per share of the Company’s stock.Interest on the 2015 Convertible Senior Notes is paid semi-annually. 9 None of the 2015 Convertible Senior Notes are currently eligible for conversion.The 2015 Convertible Senior Notes are convertible at the option of the holders (with the length of time the 2015 Convertible Senior Notes are convertible being dependent upon the conversion trigger) upon the occurrence of any of the following events: · At any time from September 1, 2015 until December 1, 2015; · If the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of the 2015 Convertible Senior Notes in effect on the last trading day of the immediately preceding calendar quarter; · If the trading price of the 2015 Convertible Senior Notes for each trading day during any five consecutive business day period, as determined following a request of a holder of Notes, was equal to or less than 97% of the “Conversion Value” of the 2015 Convertible Senior Notes on such trading day; or · If the Company elects to make certain distributions to the holders of its common stock or engage in certain corporate transactions. 2018 Convertible Senior Notes In the first quarter of 2011, the Company issued $230.0 million of 3.125% convertible senior notes due on March 15, 2018 (the 2018 Convertible Senior Notes). The 2018 Convertible Senior Notes are shown net of a $68.7 million discount as of March 31, 2011.The discount on the 2018 Convertible Senior Notes relates to the $68.7 million of the proceeds that were allocated to the equity component of the 2018 Convertible Senior Notes at issuance, resulting in an effective interest rate of 8.9%.The equity component was recorded as an increase to shareholders’ equity, net of allocated issuance costs and deferred income taxes of $2.1 million and $26.0 million, respectively.The 2018 Convertible Senior Notes are unsecured and are convertible under certain circumstances and during certain periods at an initial conversion rate of 32.7332 shares of the Company’s common stock per $1,000 principal amount of 2018 Convertible Senior Notes, representing an initial conversion price of approximately $30.55 per share of the Company’s stock.Interest payments on the 2018 Convertible Senior Notes are required semi-annually. None of the 2018 Convertible Senior Notes are currently eligible for conversion.The 2018 Convertible Senior Notes are convertible at the option of the holders (with the length of time the 2018 Convertible Senior Notes are convertible being dependent upon the conversion trigger) upon the occurrence of any of the following events: · At any time from December 15, 2017 until March 15, 2018; · If the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of the 2018 Convertible Senior Notes in effect on the last trading day of the immediately preceding calendar quarter; · If the trading price of the 2018 Convertible Senior Notes for each trading day during any five consecutive business day period, as determined following a request of a holder of 2018 Convertible Senior Notes, was equal to or less than 97% of the “Conversion Value” of the Notes on such trading day; or · If the Company elects to make certain distributions to the holders of its common stock or engage in certain corporate transactions. The proceeds from the equity offering, the issuance of the 2019 Senior Notes and the issuance of the 2018 Convertible Senior Notes were used to fund the IRP Acquisition (note 2), will be used to repay the outstanding 2012 Senior Notes, and the remainder will be available for general working capital purposes.The Company incurred approximately $7.1 million of costs in connection with the issuance of the 2018 Convertible Senior Notes issuance, including $2.1 million which was allocated to the equity portion of the transaction. Revolving Credit Agreement In April 2011, the Company amended and restated its existing Revolving Credit Agreement (as amended and restated the Revolving Credit Agreement is referred to as the Revolver) to increase the maximum availability under the Revolver from $65.0 million to $75.0 million in order to support the additional outstanding letters of credit outstanding as a result of the IRP Acquisition.The following is a summary of the significant terms of the Revolver. 10 Maturity February 2012 Interest/Usage Rate Company’s option of Base Rate(a) plus 3.0% or LIBOR plus 4.0% per annum Maximum Availability Lesser of $75.0 million or the borrowing base(b) Periodic Principal Payments None (a) Base rate is the higher of (1) the Federal Fund Rate plus 3.0%, (2) the prime rate and (3) a LIBOR rate plus 1.0%. (b) The Revolver’s borrowing base is based on the sum of 85% of the Company’s eligible accounts receivable plus 65% of the eligible inventory minus reserves from time to time set by the administrative agent.The eligible accounts receivable and inventories are further adjusted as specified in the Revolver.The Company’s borrowing base can also be increased by 95% of any cash collateral that the Company maintains in a cash collateral account. The Revolver provides that the Company can use the Revolver availability to issue letters of credit. The Revolver provides for a 4.25% fee on any outstanding letters of credit issued under the Revolver and a 0.5% fee on the unused portion of the Revolver. The Revolver requires certain mandatory prepayments from certain asset sales, incurrence of indebtedness and excess cash flow. The Revolver includes financial covenants that require the Company to maintain a minimum Adjusted EBITDA and a maximum Leverage Ratio and limit capital expenditures, each as defined by the agreement. However, the minimum Adjusted EBITDA and maximum Leverage Ratio covenants are only applicable if the Company’s unrestricted cash balance falls below $75.0 million and would remain in effect until the Company’s unrestricted cash exceeds $75.0 million for 90 consecutive days. As of March 31, 2011, the Company had used $58.8 million of the $65.0 million then available under the Revolver to secure outstanding letters of credits.As of March 31, 2011, the Company had $15.0 million of cash in a restricted cash collateral account to ensure that the Company has adequate capacity under the Revolver to support its outstanding letters of credit. Interest Expense and Other During the three months ended March 31, 2011 and 2010, the Company had no cash payments for interest. The Company was in compliance with all of the financial covenants under its outstanding debt instruments as of March 31, 2011. Equity Equity Issuance In the first quarter of 2011, the Company received proceeds of approximately $170.6 million, net of offering costs, through the issuance of approximately 7.6 million shares of common stock.The proceeds from the equity offering, the issuance of the Senior Notes and the issuance of the 2018 Convertible Senior Notes were used to fund the IRP Acquisition (note 2), will be used to the repay the outstanding 2012 Senior Notes, and the remainder will be available for general working capital purposes. Equity Based Compensation The following table highlights the expense related to share-based payment for the periods ended March 31 (in thousands): Three months ended March 31, Restricted stock $ $ Stock options 80 72 Stock based compensation $ $ The following is a summary of activity related to restricted stock and stock option awards for the three months ended March 31, 2011: Restricted Stock Stock Options Weighted Weighted Average Average Number of Fair Value Number of Exercise Shares at Issue Shares Price December 31, 2010 $ $ Granted - Exercised/Vested - Canceled - March 31, 2011 11 Commitments and Contingencies The Company has established irrevocable letters of credit totaling $58.8 million as of March 31, 2011 to guarantee performance under certain contractual arrangements.The letters of credit have been issued under the Revolver (note 4). The Company is involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the Company’s consolidated financial position, results of operations or liquidity. Earnings (Loss) per Share Basic earnings (loss) per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings (loss) per share is calculated based on the weighted average number of common shares outstanding during the period and, when dilutive, potential common shares from the exercise of stock options and restricted common stock subject to continuing vesting requirements, pursuant to the treasury stock method. The following table provides a reconciliation of the number of shares used to calculate basic and diluted earnings (loss) per share (in thousands): Three Months Ended March 31, Basic earnings (loss) per common share: Net income(loss) $ ) $ Income allocated to participating securities - ) Net income (loss) available to common shareholders $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic number of common shares outstanding Dilutive effect of unvested restricted stock (participating securities) - Dilutive effect of stock options - 51 Diluted number of common shares and common equivalent shares outstanding Basic earnings (loss) per common share $ ) $ Diluted net income (loss) per common share: Net income (loss) $ ) $ Income (loss) allocated to participating securities - - Net income (loss) available to potential common shareholders $ ) $ Diluted earnings (loss) per common share $ ) $ For periods in which there was a loss, the Company excludes from its diluted loss per common share calculation options to purchase shares and the unvested portion of time vested restricted shares, as inclusion of these securities would have reduced the net loss per common share.The excluded instruments would have increased the diluted weighted average number of common and common equivalent shares outstanding by approximately 0.9 million for the three months ended March 31, 2011.In addition, in periods of net losses, the Company has not allocated any portion of such losses to participating securities holders for its basic loss per common share calculation as such participating securities holders are not contractually obligated to fund such losses. The Company’s 2015 Convertible Senior Notes and 2018 Convertible Senior Notes are convertible at the option of the holders upon the occurrence of certain events (note 4).As of March 31, 2011, none of the convertible senior notes had reached the specified threshold for conversion. 12 Pension Expense The Company has in place a defined benefit pension plan under which all benefits were frozen in 2007. The components of net periodic benefit cost are as follows (amounts in thousands): Three Months Ended March 31, Interest cost $ 940 Expected return on plan assets ) ) Recognized net actuarial loss Net periodic cost $
